Name: COMMISSION REGULATION (EC) No 842/95 of 18 April 1995 amending Regulation (EC) No 1900/94 setting the intervention threshold for apples for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  marketing;  European construction
 Date Published: nan

 No L 85/ 12 UNI Official Journal of the European Communities 19 . 4. 95 COMMISSION REGULATION (EC) No 842/95 of 18 April 1995 amending Regulation (EC) No 1900/94 setting the intervention threshold for apples for the 1994/95 marketing year must be adjusted to take account of the production of the new Member States during the period from 1 January to the end of the marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers ('), as last amended by Regulation (EEC) No 1 754/92 (2), and in particular Article 3 thereof, Whereas Article 1 of Regulation (EEC) No 1121 /89, lays down the criteria for fixing the intervention threshold for apples ; whereas the Commission sets the intervention threshold by applying the percentages set out in para ­ graph 1 of the said Article to the average production for fresh consumption over the last five marketing years for which figures are available ; Whereas Commission Regulation (EC) No 1900/94 (3) set the intervention threshold for apples for the 1994/95 marketing year at 257 800 tonnes ; Whereas, following the accession of Austria, Sweden and Finland on 1 January 1995, the intervention threshold HAS ADOPTED THIS REGULATION : Article 1 The figure of '257 800 tonnes' referred to in Article 1 of Regulation (EC) No 1900/94 is hereby replaced by '260 000 tonnes'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118, 29. 4. 1989, p. 21 . (2) OJ No L 180, 1 . 7. 1992, p. 23. ¥) OJ No L 194, 29. 7. 1994, p. 14.